          Case: 4:20-cv-00047-RP Doc #: 22 Filed: 03/23/21 1 of 1 PageID #: 61




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

KENNETH DWAYNE HARTH, SR.                                                                     PLAINTIFF

v.                                                                                      No. 4:20CV47-RP

MISSISSIPPI DEPARTMENT OF CORRECTIONS                                                     DEFENDANTS

                      ORDER DENYING PLAINTIFF’S MOTION [17] FOR
                        A TRANSCRIPT OF THE SPEARS HEARING

        This matter comes before the court on the motion by the pro se prisoner plaintiff for a

transcript (at government expense) of his hearing held under Spears v. McCotter, 766 F.2d 179 (5th

Cir. 1985). Under 28 U.S.C. § 1915(c), which governs in forma pauperis proceeding such as this

one, “the court may direct payment by the United States of the expenses of . . . preparing a transcript

of proceedings before a United States magistrate judge . . . if such transcript is required by the district

court.” In this case, the district court does not require the Spears hearing recording to be transcribed,

nor is there any upcoming proceeding in this court in which the plaintiff may make use of the hearing

transcript. Therefore, the plaintiff’s request [17] for a transcript of the Spears hearing at government

expense is DENIED.


        SO ORDERED, this, the 23rd day of March, 2021.


                                                          /s/ Roy Percy
                                                          UNITED STATES MAGISTRATE JUDGE
